91 N.Y.2d 830 (1997)
Kevin Rooney, Plaintiff,
v.
Michael G. Tyson, Defendant.
Court of Appeals of the State of New York.
Decided November 20, 1997.
Concur: Judges BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY. Taking no part: Chief Judge KAYE and Judge TITONE.
Certification of question by the United States Court of Appeals from the Second Circuit, pursuant to section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.